         Case 2:18-cv-00176-KGB Document 23 Filed 11/02/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS


HUBERT W. MARTIN, KAREN FARMER,                                            PLAINTIFFS
and MATTHEW WILLIAMS

V.                            CASE NO:2:18-cv-176-KGB

LISA JULIAN, individually, BLAKE HUDSON,                                   DEFENDANTS
Individually, GILL BRAZEALE, Individually,
and KEITH WEAVER, Individually


                                         NOTICE OF APPEAL

       Notice is hereby given that Hubert W. Martin, Karen Farmer, and Matthew Williams,

plaintiffs in the above named case, hereby appeal to the United States Courts of Appeal for the

Eighth Circuit from the final judgment entered in this action on the 13th day of October 2020.



                                             Respectfully submitted for
                                             plaintiffs herein




                                             Morris W. Thompson, ABN#80145
                                             Morris W. Thompson Law Firm, P.A.
                                             P.O. Box 662
                                             Little Rock, AR 72203
                                             (501)661-8100
                                             Fax: 372-4101
                                             mwthompsonlaw@sbcglobal.net



                                 CERTIFICATE OF SERVICE

     I, the undersigned attorney for the Plaintiffs, hereby, certify that on the 2nd day of
November, I electronically filed the foregoing with the Clerk of the Court using the CM/ECF
                                                1
         Case 2:18-cv-00176-KGB Document 23 Filed 11/02/20 Page 2 of 2




system, which will provide notification of the filing to all counsel of record.

C. Burt Newell                                                Jason E. Owens
C. Burt Newell, Attorney at Law                               Jason Owens Law Firm, PA
P. O. Box 1620                                                P. O. Box 850
Hot Springs, AR 71902-162                                     Conway, AR 72033-0850
Fax: (501) 624-0533                                           Fax: (501) 764-9173
Email: burt@hotspringslaw.net                                 email: owens@jowenslawfirm.com




                                                  2
